Citation Nr: 1549451	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-02 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits in the amount of $2,214.81.

(The issues of entitlement to increased ratings for status-post fracture of the left distal fibula and status-post comminuted fracture of the left distal radius, whether new and material evidence had been received to reopen a claim for service connection for a neck condition and a back condition, service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, sinusitis, asthma, bronchitis, joint pain, and arthritis are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to April 1980 and from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision issued by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the instant claim, the Board notes that a January 2011 administrative decision determined that the $2,214.81 debt had been validly created and denied the Veteran's request for a waiver of this overpayment.  Thereafter, in February 2011, the Veteran entered a notice of disagreement as to the denial of such request.  There is no indication in the record that this appeal has been withdrawn or otherwise resolved.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to a waiver of overpayment of VA compensation benefits in the amount of $2,214.81.  Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


